internal_revenue_service number release date index number ---------------------------------- ----------------------------- ---------------------------------------------------- ----------------------- in re ----------------------------- ------------------------------ ------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-162111-02 date date legend taxpayer date donor donor son daughter trust trust ------------------------------------------------------------------------------------ ------------------------- ---------------------- --------------------------------- -------------------------------- ---------------------- ---------------- ------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------------ ----------------------- a trustee date b date c date date bank family trusts d partnership e partnership partnership corporation f date successor trustee ---------------------- --------- --------------------- ---------------------- --- ---------------------- --- ----------------------- ----------------------- -------------------------------------------- ------------------- --------- ------------------------- --- -------------------------- ----------------------------------------- ------------------------- -------------------- plr-162111-02 date date family date date court ------- ---------------- ----------------- -------------- ---------------- ------------------------------------------------------------------------------------ -------------------- this is in response to your letter dated date and prior ---------------------- ------ ------ ---------------- the information submitted and representations made are summarized as follows date g h family dear --------------- correspondence submitted on behalf of taxpayer requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a settlement agreement modifying the terms of trusts that are exempt from the application of the gst tax imposed under sec_2601 of the internal_revenue_code on date a date prior to date donor and donor each established four virtually identical irrevocable inter_vivos trusts original trusts one for the benefit of each of their four then living grandchildren each of the trusts provides either son or daughter with a right to a percentage of the yearly net_income of the trust trust and trust are two of the eight original trusts established on date donor established trust and transferred dollar_figurea to trust donor established trust and transferred dollar_figurea to trust both trust and trust were established for the benefit of taxpayer and taxpayer’s issue it is represented that no additions have been made to any of the original trusts subsequent to the initial funding shall be the original trustees trust provides generally that commencing on date the trustees shall pay to son b percent of the yearly trust income trust provides generally that commencing on date the trustees shall pay to son c percent of the yearly trust income the balance of the net_income of trust and trust is to be paid to taxpayer for his maintenance support education business needs and other trustee-approved requirements after taxpayer reaches age sixteen for so long as both son and daughter are living and serving as original trustees the original trustees son and daughter shall not be required to account to either beneficiaries or representatives of beneficiaries at any time regarding the handling of trust properties or the withholding or distributing of trust income or corpus and successor trustees shall pay the net_income to taxpayer during his life for the article third of trust and trust provides generally that the original trustees the preamble of trust and trust provides that daughter son and trustee the original trusts established by donor and donor each contain an plr-162111-02 purposes and in the amounts set forth above upon the death of taxpayer if the trusts are still operative and in effect the trustees and successor trustees shall pay the net_income first to the issue of taxpayer should taxpayer leave no issue the trustees and successor trustees shall pay the net_income in equal shares to donor and donor 2’s other grandchildren who may have survived taxpayer or the issue of donor and donor 2’s other grandchildren who may have predeceased taxpayer provided however the shares of any deceased grandchildren shall be divided per capita among all the issue of said deceased grandchildren upon the death of all of donor and donor 2’s grandchildren if such deaths take place during the operation of this trust the income to be paid to taxpayer shall be paid should taxpayer leave no issue per capita to the living issue of donor and donor 2’s other grandchildren equalization provision in order to ensure that any grandchild born after date would be provided for in a manner similar to that of donor and donor 2’s four then living grandchildren pursuant to the equalization provision upon the birth of any grandchild after date each of the trusts established by donor and donor shall contribute a portion of its income and corpus to a new trust to be held under the same conditions for the subsequently born grandchild continue to be operative so long as any of the trustees herein named are living the trusts shall terminate only after all of the deaths of the trustees trust provides that the particular time of termination after said deaths shall be either on a date twenty-one years after the death of the last trustee or date whichever is earlier as between the said two times following the deaths of the trustees trust provides that the particular time of termination after said deaths shall be either on a date twenty-one years after the death of the last trustee or date whichever is earlier as between the said two times following the deaths of the trustees upon termination of the trusts the successor trustee shall pay over deliver and convey the trust estate with its accumulations and all undistributed_net_income to taxpayer absolutely if taxpayer is then living in the event that taxpayer shall have died prior to the disposition of the trust the successor trustees shall distribute the trust estate to any living issue of taxpayer should taxpayer leave no issue the successor trustees shall distribute the trust estate in equal shares to donor and donor 2’s other grandchildren who may have survived taxpayer or the issue of donor and donor 2’s grandchildren who have predeceased taxpayer provided however the shares of any deceased grandchildren shall be divided per capita among all the living issue of said deceased grandchildren upon the death therefore of all donor and donor 2’s grandchildren if such deaths take place prior to the termination of this trust the trust corpus herein provided to be paid to taxpayer should he leave no issue shall be paid per capita to the living issue of donor and donor 2’s other grandchildren article fourth of trust and trust provides generally that the trust shall article fifth of trust and trust provides generally that there shall not be after the execution of the original trusts on date four additional grandchildren plr-162111-02 more than three successor trustees at least one of which is a national bank with a_trust department the successor trustees shall be unanimously appointed by the original trustees son and daughter by means of a written instrument legally effecting such appointment after the death of either daughter or son if no such appointment has been made it shall be the obligation of the survivor of them within ten days after the death of the other to appoint successor trustees any appointment of successor trustees may be revoked at any time by both daughter and son if the two of them are living or either of them if one is deceased and new successor trustees appointed in the place of the ones removed should the original trustees for any reason fail to appoint specific successor trustees the bank shall serve as successor trustee the appointment of successor trustees shall become effective on the deaths of both original trustees daughter and son should trustee survive both daughter and son the successor trustee shall serve together with trustee in administering this trust the appointment of successor trustees shall not become effective so long as either of the original trustees son and daughter are living son or daughter shall have the right to administer this trust alone were born pursuant to the equalization provisions for after-born grandchildren contained in the original trusts four additional trusts one for each after-born grandchild were established by donor and four additional trusts were established by donor thus a total of eight trusts were established by donor and eight trusts were established by donor collectively the parties refer to these sixteen trusts as the family trusts each of the family trusts invests directly or indirectly in publicly held stock and securities real_estate interests in closely-held entities and other miscellaneous assets each of the family trusts owns a d percent limited_partnership_interest in partnership partnership owns a e percent general_partnership interest in partnership partnership is a class b limited_partner in partnership corporation owns a f percent general_partnership interest in partnership and a f percent general_partnership interest in partnership corporation is wholly owned by son appointed successor trustee successor trustee resigned in date since date son has served as the sole trustee family retained the services of an attorney because they were unsatisfied with son’s administration of various trusts offers and counteroffers of settlement were continually made however settlement negotiations broke down around the end of date things that son breached his fiduciary obligations relating to the investment in date daughter and members of her family collectively referred to as on date daughter and trustee resigned as trustees successor trustee was on date family filed three complaints in the court alleging among other article second paragraph a of trust will be modified to provide generally that article second paragraph a of trust will be modified to provide generally that plr-162111-02 administration management and use of the family trusts’ funds that various related_party transactions were improper and that trust accounts were incorrect before the time for filing an answer to these complaints expired a death in the family led the respective parties to attempt to resolve their disputes again after lengthy negotiations a basis for settlement was reached and finally reduced to writing on date the settlement agreement as a result of the settlement agreement the following modifications will be made to trust and trust article first will be modified in part to provide that reference to the term net_income shall not be deemed to include accumulated but undistributed_income of the trust commencing on date the trustees shall pay to son at such times and in such amounts as son in his own discretion might require g percent of the yearly net_income of the trust upon the death of son and until the trust terminates the trustees shall pay g percent of the yearly net_income of the trust to son’s then living lineal_descendants per stirpes commencing on date the trustees shall pay to son at such times and in such amounts as son in his own discretion might require h percent of the yearly net_income of the trust upon the death of son and until the trust terminates the trustees shall pay h percent of the yearly net_income of the trust to son’s then living lineal_descendants per stirpes article second paragraph b of trust and trust will be modified to provide that the trustees shall pay the balance of the net_income including that which is not distributable and that which is not distributed to or taken by son or his lineal_descendants to taxpayer for so long as either daughter or son shall be living in such amounts and at such times after the beneficiary has reached the age of sixteen years as the trustees shall deem necessary and proper for the maintenance support education business needs and other trustee-approved requirements of the beneficiary or beneficiaries all net_income not distributed shall be accumulated and added to corpus in addition the provision in article second paragraph b that provides that the original trustees son and daughter shall not be required to account to beneficiaries at any time regarding the handling of trust properties or the withholding or distributing of trust income or corpus will be deleted that in order to ensure that any grandchildren born after the execution of this trust agreement an after-born grandchild shall be provided for in a manner equal to that of donor and donor 2’s other grandchildren who are living as of date donor and donor specifically direct as follows upon the birth of any after-born grandchild there shall be allocated to such after-born grandchild as a separate trust a portion of the article third of trust and trust will be modified in part to provide generally plr-162111-02 assets of this trust determined by multiplying the fair_market_value of the assets of this trust by a fraction the numerator being one and the denominator being the total number of donor and donor 2’s grandchildren whether then living or deceased each trust so set_aside for an after-born grandchild shall be held administered and disposed of for such grandchild as otherwise provided in this trust subject_to the following such trust shall be subject_to further division upon the birth of additional after-born grandchildren each after-born grandchild for whom an additional trust is established pursuant to this paragraph shall be considered the beneficiary of such trust and after his or her death his or her issue shall be beneficiaries as provided herein separate trusts similarly established for a beneficiary may be combined into one trust by the trustees in such event if daughter or son has any rights to receive a percentage of the income from a separate trust such rights shall continue as to a combined trust provided such percentage shall be recomputed for a combined trust based upon the percentage of the assets of the combined trust represented by assets from each separate trust at the time of combination multiplied by the percentage of income to which son or daughter was entitled from such separate trust and such products shall be added together to produce the recomputed percentage of income to which son or daughter is entitled from a combined trust whether or not the separate trusts for an after-born grandchild are combined the date of termination of each trust or portion of a combined trust shall be determined by the provisions of the trusts from which such trusts or portions were created article fourth of trust and trust will be modified in part to provide generally that the trust shall continue to be operative so long as any of the original trustees are living upon termination of the trust the successor trustee shall pay over deliver and convey the trust estate as then constituted to taxpayer absolutely if taxpayer is then living the event of the death resignation or incapacity of son to serve as a trustee his successor shall be that person or persons whom son designates a through a separate written instrument delivered during his life to the other serving trustee or b in his last will and testament which is admitted to probate any written instrument under article fifth clause a shall be witnessed by two individuals and notarized the latest dated written instrument or last will and testament shall control if a successor trustee is not serving or is not nominated herein then a successor trustee the family trustee shall be nominated appointed and confirmed by a majority of the then living lineal_descendants of son family who are sui juris notwithstanding anything to the contrary or otherwise after the death of son the family beneficiaries who are sui juris may by majority vote remove the family trustee for any reason and appoint a new family trustee and if the then acting family trustee becomes incapacitated or incompetent shall replace such trustee taxpayer and his successors the family trustee is the successor trustee to daughter in the event of the death resignation or incapacity of the family trustee then a successor trustee shall be nominated appointed and confirmed by a majority of daughter if she is then living and article fifth of trust and trust will be modified to provide generally that in the settlement agreement has been approved by the court conditioned upon a plr-162111-02 her then living lineal_descendants who are sui juris family notwithstanding anything to the contrary or otherwise the members_of_family who are sui juris may by majority vote remove the family trustee for any reason and appoint a new family trustee and if the then acting family trustee becomes incapacitated or incompetent shall replace such trustee there shall at all times be a one trustee who is son or who is selected by either son or family and b one trustee who is taxpayer or is selected by family no trustee shall vote or participate in any manner on any discretionary distribution of income or principal to himself or herself or to a beneficiary to whom such trustee is related to or subordinate to within the meaning of sec_672 or to a person whom such trustee or beneficiary is legally obligated to support the trustee who is so restricted in his or her participation in any trustee action under this section shall by written document delivered to the other then acting trustee designate a third party who is not related to or subordinate to within the meaning of sec_672 such restricted trustee or the beneficiary to act as a special trustee solely for the purpose of exercising such discretion and the special trustee shall exercise that discretion provided however that such special trustee shall be subject_to the same terms and limitations applicable to any other named trustee favorable ruling by the service on the effect the settlement agreement has on the family trusts’ exemption from the gst tax taxpayer has requested rulings that the following aspects of the settlement agreement will not adversely affect the gst exempt status of trust and trust the modifications and changes to trust and trust concerning the appointment and removal of a trustee and the method of appointing successor trustees the resolution of the issue of the proper construction and application of the equalization provisions of trust and trust the construction of trust and trust as to the right to income from the trusts after the death of son by continuing son’s right to income upon his death for son’s lineal_descendants until the termination of the trusts and otherwise continuing the right to discretionary distributions of income to the remainder beneficiaries the resolution of the issue of the proper construction of trust and trust with respect to accumulated but undistributed_net_income the elimination of language regarding trustee accountings and the resolution of various economic issues between the parties including but not limited to a equalization of the trust corpus between the family trusts so that the assets of each trust are identical as of the effective date of the settlement agreement b equalization of the right to income of the family trusts so that as of the effective date of the settlement and thereafter the family trusts remain equalized c the transfer of stock of corporation equally to each family_trust d the purchase and or redemption of the interests of the partnership in partnership and e the reimbursement of family 1’s legal fees and costs incurred in the dispute sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides that any trust in existence on sec_26_2601-1 provides rules for determining when a modification sec_2611 defines the term generation-skipping_transfer as a taxable plr-162111-02 distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in the present case trust and trust were created and became irrevocable on date and there have been no additions made to the trusts after date accordingly trust and trust are exempt from the gst tax under sec_26_2601-1 agreement is a settlement of a bona_fide issue the product of arm’s length negotiations and is within the range of reasonable outcomes under the governing instrument and applicable state law therefore provided that the court approves the proposed sec_26_2601-1 provides that a court-approved settlement of a bona based on the facts presented and the representations made the settlement the rulings contained in this letter are based upon information and plr-162111-02 agreement the modifications will not violate b a of the tax_reform_act_of_1986 and will not affect the exempt status of trust and trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied with respect to the income_tax consequences of any transaction the code provides that it may not be used or cited as precedent being sent to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied sincerely melissa c liquerman branch chief branch office of associate chief_counsel enclosure copy for sec_6110 purposes passthroughs special industries
